In an action to recover damages against a physician, inter alia, for breach of a confidential relationship, defendant appeals from an order of the Supreme Court, Queens County, dated September 8, 1977, which granted plaintiff’s motion for a protective order vacating defendant’s demand for authorizations to examine and obtain certain hospital and medical records. Order reversed, with $50 costs and disbursements, and motion for a protective order denied. The authorizations shall be furnished within 20 days after service upon plaintiff of a copy of the order to be made hereon, together with notice of entry thereof. Under all of the circumstances, plaintiff’s physical condition was "in controversy” within the fair import of CPLR 3121 (subd [a]). Hopkins, J. P., Latham, Damiani and Titone, JJ., concur.